Title: Robert I. Evans to Thomas Jefferson, 3 June 1819
From: Evans, Robert I.
To: Jefferson, Thomas


          
             Honoured Sir,
            Philada June 3. 1819.
          
          Deeply impressed with a sense of the dreadful atrocity of Slavery and it’s eventual evil consequences to the prosperity and happiness of the Nation, I am endeavouring with a consciousness of my inability to do that justice to the subject which its great importance demands to call the attention of the American People to it, through the medium of the National Intelligencer under the assumed signature of “Benjamin Rush.”
          Knowing from your Notes on Virginia as well as from the whole tenour of your publick life what your sentiments on the subject are, I have taken the liberty of soliciting from you such hints relative to a plan for it’s total abolition as may have occurred to you in your reflections on the subject which you may suppose calculated to promote this great object. I am aware of your advanced age and your increasing love of retirement but hope the great importance of the subject will plead my excuse.
          Entirely unknown to you and to the world, but convinced of the importance of your opinions, and beleiving with the rest of the american family that they are  the property of your country, as one of them I feel a proportionate interest and have ventured to make this request.
          If this application should be considered as impertinent be pleased to consign it to oblivion and seek for my excuse in the motive which has given rise to it—
          
          With profound respect and gratitude for your services to your country.
          
            I am your fellow citizen
             Robert I. Evans
          
        